FILED
                             NOT FOR PUBLICATION                             JAN 11 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TERRY CAMPBELL,                                  No. 08-55501

               Plaintiff - Appellant,             D.C. No. 3:06-cv-01228-W-JMA

   v.
                                                  MEMORANDUM *
 ALEJANDRO ARMENTIA; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Southern District of California
                     Thomas J. Whelan, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        California state prisoner Terry Campbell appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
violations in connection with his 2004 and 2006 parole hearings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004).

We may affirm for any reason supported by the record. Tanaka v. Univ. of S. Cal.,

252 F.3d 1059, 1062 (9th Cir. 2001). We affirm.

       Federal issue preclusion law bars Campbell from bringing his claims

concerning his 2004 parole hearings. Campbell seeks to relitigate issues identical

to ones previously litigated and decided in his federal habeas petition; the habeas

decision was final and on the merits; and Campbell, the petitioner in the habeas

proceeding, is the same party against whom the defendants seek preclusion here.

See Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir. 2000) (outlining

requirements for collateral estoppel to apply).

       The district court properly determined that the parole board’s bases for

finding Campbell unsuitable for parole in 2006 were properly supported by some

evidence, bearing some indicia of reliability. See Biggs v. Terhune, 334 F.3d 910,

915–17 (9th Cir. 2003) (setting forth due process requirements and upholding

denial of parole based solely on gravity of offense and prior misconduct).




LSS/Research                              2                                       08-55501
       Campbell’s contention that due process mandates that substantial evidence,

rather than “some evidence,” support the parole suitability determination is

foreclosed. See id. at 915.

       We do not reach Campbell’s contention that in 2006 the parole board

applied the wrong suitability standards to his case because we conclude that “some

evidence” supports the board’s determination under either standard. Cf. Connor v.

Estelle, 981 F.2d 1032, 1034 (9th Cir. 1992) (per curiam) (holding that the

application of the Determinate Sentencing Law parole-suitability guidelines to

prisoners sentenced under the Indeterminate Sentencing Law does not

disadvantage them).

       Campbell’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                              3                                    08-55501